DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, in the reply filed on 14 December 2020 is acknowledged.  Claims 11-20 are withdrawn a being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more.  The claims are analyzed according to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 as follows:

Step 1 – Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter)?
Yes, the claim is drawn to a process.
Step 2A is a two-prong inquiry.
Prong 1 – Does the claim recite a judicial exception? 
Yes, the claim(s) recite(s) a signal decoupling algorithm recited in claim 4 and a mathematical equation recited in claim 5, both of which are categorized as mathematical concepts, which are abstract ideas, according to Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
Prong 2 – If the claim recites a judicial exception, does the claim recite additional elements that integrate the exception into a practical application? 
No, the signal decoupling algorithm recited in claims 4 and 5 is not integrated into a practical application.  In order for the practical application to be integrated into a judicial exception, the claims must recite an additional element or combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
In the instant claims, the signal decoupling algorithm is an algorithm that uses the EIS-based imaginary impedance measurement resulting from the method steps of claim 1, but the claims do not recite any steps or elements that apply, rely on or use the signal decoupling algorithm in order to integrate the algorithm into a practical application.  It is noted that claim 4 recites the algorithm for use in detection of more than one analyte on the electrode.  However, this limitation is merely drawn to the function of the algorithm and does not sufficiently incorporate the judicial exception in a manner that imposes meaningful limit on the judicial exception.  The detection of more than one analyte does not itself require more than one analyte on the electrode nor does it incorporate a step of 

Step 2B – If the claim is directed to a judicial exception, does the claim provides an inventive concept other than the judicial exception?
No, the claims do not recite any additional elements that apply or rely on the judicial exception once the algorithm is “utilized” as recited in claim 4.  According to the USPTO Memorandum of April 19, 2018, “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), elements that are well-understood, routine and conventional in the prior art must be considered widely prevalent or in common use in the relevant industry and must be based on factual determination.  Factual determination includes a description of what is routine and conventional in the prior art in the background of a Patent or Patent Application publication or a journal review article detailing the prior art.  
The instant claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of contacting an electrode with the sample, wherein the electrode includes an analyte capture molecule immobilized thereto, and wherein the electrode is operably configured to provide an EIS-based imaginary impedance measurement of binding the target analyte in the sample and detecting binding of the target analyte in the sample through a change in the EIS-based imaginary impedance measurement are considered routine and conventional in the prior art according to Solanki (US 2012/0037515).  In the 

	Conclusion of the Eligibility Analysis
Thereby, concluding the eligibility analysis, claims 4 and 5 do not amount to more than the judicial exception of an algorithm that is categorized as a mathematical 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prasad et al. (US 2015/0276637).
Prasad et al. teach a method for detecting binding of a target analyte utilizing EIS (par. 46), comprising: 
contacting an electrode with a sample (first, second and third electrodes are configured as sensors that are contacted with the sample, par. 99; placing sample in contact with electrodes, par. 10), wherein the electrode includes an analyte capturing molecule immobilized thereto (bi-functional linkers are coupled to the sensors with a specific antibody coupled to the bi-functional linker which indicates an analyte capture molecule immobilized to the sensor electrodes, par. 99; Fig. 5), and wherein the electrode is operably configured to provide an EIS-based imaginary impedance measurement of binding of the target analyte in the sample (par. 93, 100 and 101); and
detecting binding of the target analyte through a change in the EIS-based imaginary impedance measurement (par. 102 and 122).

With respect to claim 3, Prasad et al. teach the calibration curve of concentrations established at an optimal frequency (determining optical frequency at which maximum impedance change occurs for an analyte during calibration, par. 45). 
With respect to claim 6, Prasad et al. teach the analyte capturing molecule comprising an antibody (target specific antibody, par. 99).
With respect to claims 7 and 8, Prasad et al. teach a target analyte that is an HDL or LDL lipoprotein (par. 58), which when combined with the target specific antibody (par. 99), teaches an antibody against HDL or LDL lipoproteins.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (Feasibility in the development of a multi-marker detection platform, Biosensors and Bioelectronics, Vol 89, pgs. 743-749, First available 27 October 2016, which is before 20 March 2017, the effective filing date of the instant application).
Lin et al. teach a method for detecting binding of multiple target analytes in a sample utilizing EIS (pg. 746, left column, section 3.2) comprising:
contacting an electrode with the sample (pg. 744, right column, section 2.2), wherein the electrode includes an analyte-capturing molecule immobilized thereto (pg. 744, left column, section 2.1), and wherein the electrode is operably configured to 
detecting binding of the multiple target analytes in the sample through a change in the EIS- based imaginary impedance measurement (pg. 749, left and right columns, section 3.3).
With respect to claims 2 and 3, Lin et al. teach comparing the imaginary impedance measurement to a calibration curve of concentrations for each target analyte (Fig. 5) that is established at an optimal frequency (pg. 746, left column, section 3.2).
With respect to claims 4 and 5, Lin et al. teach utilizing a signal decoupling algorithm for detection of more than one analyte on the electrode (pg. 746-747, section 4.1), wherein the algorithm comprises the algorithm of claim 5 (analyte concentration plotted versus output imaginary impedance and a curve fit, which results in the algorithm of claim 5, pg. 746, section 3.2).
With respect to claim 6-8, Lin et al. teach the analyte capturing molecule comprising an antibody for LDL and HDL lipoproteins (pg. 744, section 2.1).
With respect to claims 9 and 10, Lin et al. teach a self-assembled monolayer of 16-MHDA on the electrode (pg. 744, section 2.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US 2015/0276637), as applied to claim 1, in view of LaBelle et al. (US 2013/0183243).
With respect to claims 4 and 5, Prasad et al. teach an algorithm for a calibration curve by determine the components of a slope fit to a plot of the imaginary impedance versus the concentration of a target analyte (par. 111), wherein when the polynomial, n, i = bx+c, wherein zi is the measured impedance, b is the slope, c is the intercept and x is the concentration (par. 111) and the measured impedance is the imaginary impedance (par. 101), and the equation is the same as the signal decoupling algorithm of claim 5.  Prasad et al. also teach simultaneous detection of multiple analyte, each detected on separate electrodes (par. 10 and 12). 
Prasad et al. fail to teach the signal decoupling algorithm for detection of more than one analyte on the electrode.
LaBelle et al. teach a method for detecting binding of target analyte utilizing EIS (par. 16), comprising: contacting an electrode with the sample (par. 26), wherein the electrode includes an analyte capturing antibody immobilized thereto (par. 85), wherein the analyte capturing antibody comprises a plurality of molecular recognition elements specific for more than one analyte on a single electrode (par. 25) and detecting imaginary impedance of each target (par. 49), in order to detect at least two different biomarkers with a single electrode (par. 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on a single electrode of Prasad et al., a plurality of different antibodies for detection of more than one analyte as taught by LaBelle et al., in order to provide a more efficient multiplexed assay system for detection of multiple biomarkers in a single step on a single electrode which requires less sample (LaBelle, par. 8, 15 and 49).  
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Prasad and LaBelle are similarly 
Although Prasad does not specifically teach the signal decoupling algorithm for detection of more than one analyte, one having ordinary skill in the art would recognize that when combined with LaBelle, the algorithm to complete calibrating (which is the same as the claimed signal decoupling algorithm) would be performed for each analyte detected by the electrode and would be considered for detection of more than one analyte on the electrode as required by the claims.
With respect to claims 9 and 10, Prasad et al. teach an antibody immobilized to an electrode via a bi-functional linker, but fail to teach a self-assembled monolayer comprising 16-mercaptohexadecanoic acid.
LaBelle et al. teach a method for detecting binding of target analyte utilizing EIS (par. 16), comprising: contacting an electrode with the sample (par. 26), wherein the electrode includes an analyte capturing antibody immobilized thereto (par. 85) via a self-assembled monolayer comprising 16-mercaptohexadecanoic acid (par. 85), in order to provide an immobilized antibody to an electrode that is sufficient for providing EIS measurements (par. 85).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the bi-functional linker immobilizing the analyte capturing antibody to the electrode of Prasad et al., a self-assembled monolayer comprising 16-mercaptohexadecanoic acid as taught by LaBelle et al., in order to provide dense surface coverage while minimizing background signal.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 18 of copending Application No. 16/121,474 (reference application ‘474). Although the claims at issue are not identical, they are not patentably distinct from each other.  Application ‘474 recites limitations which are not recited in the instant claims, however the instant claim language uses open claim language “comprising” and does not exclude the presence of additional elements.
‘474 recites a method for detecting binding of target analyte in a sample utilizing EIS, comprising: 
contacting an a sensor comprising an electrode with the sample, wherein the electrode includes an analyte-capturing molecule immobilized thereto and wherein the electrode is operably configured to provide an EIS based imaginary impedance 
detecting binding of the target analyte in the sample through a change in EIS-based imaginary impedance measurement (measuring EIS imaginary impedance, claim 15; measuring comprises subtraction of background which indicates a detection of a change in imaginary impedance, claim 18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 18 of copending Application No. 16/119,989 (reference application ‘989). Although the claims at issue are not identical, they are not patentably distinct from each other.  Application ‘989 recites limitations which are not recited in the instant claims, however the instant claim language uses open claim language “comprising” and does not exclude the presence of additional elements.
‘989 recites a method for detecting binding of target analyte in a sample utilizing EIS, comprising: 
contacting an a sensor comprising an electrode with the sample, wherein the electrode includes an analyte-capturing molecule immobilized thereto and wherein the electrode is operably configured to provide an EIS based imaginary impedance measurement of binding (electrode configured to provide EIS measurement and measures imaginary impedance, claim 15); and

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 18 of copending Application No. 16/612,270 (reference application ‘270). Although the claims at issue are not identical, they are not patentably distinct from each other.  Application ‘989 recites limitations which are not recited in the instant claims, however the instant claim language uses open claim language “comprising” and does not exclude the presence of additional elements.
‘270 recites a method for detecting binding of target analyte in a sample utilizing EIS, comprising: 
contacting an a sensor comprising an electrode with the sample, wherein the electrode includes an analyte-capturing molecule immobilized thereto and wherein the electrode is operably configured to provide an EIS based imaginary impedance measurement of binding (electrode configured to provide EIS measurement and measures imaginary impedance, claim 15); and
detecting binding of the target analyte in the sample through a change in EIS-based imaginary impedance measurement (measuring EIS imaginary impedance, claim 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18, 20, 22 and 23 of copending Application No. 16/981,157 (reference application ‘157). Although the claims at issue are not identical, they are not patentably distinct from each other.  Application ‘157 recites limitations which are not recited in the instant claims, however the instant claim language uses open claim language “comprising” and does not exclude the presence of additional elements.
‘157 recites a method for detecting binding of target analyte in a sample utilizing EIS, comprising: 
contacting an a sensor comprising an electrode with the sample, wherein the electrode includes an analyte-capturing molecule immobilized thereto and wherein the electrode is operably configured to provide an EIS based imaginary impedance measurement of binding; and
detecting binding of the target analyte in the sample through a change in EIS-based imaginary impedance measurement (claim 18).
The limitation of claim 6 is recited in claim 20 of ‘157.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mount et al. (US 2012/0285829) teach a method of contacting an electrode with a sample (par. 84), wherein the electrode includes an analyte-reacting molecule immobilized thereto (protease substrate peptide, par. 84), and wherein the electrode is operably configured to provide an EIS based imaginary impedance measurement of the presence of the target in the sample (par. 102) and detecting the presence of the analyte in the sample through a change in the EIS-based imaginary impedance measurement (par. 60).  Mount et al. fail to teach the reaction between the immobilized molecule and the analyte being a binding reaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE BROWN/           Primary Examiner, Art Unit 1641